



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Al Ubeidi, 2018 ONCA 463

DATE: 20180516

DOCKET: C62513

MacFarland, Watt and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jimy Salman Al Ubeidi

Respondent

Howard Piafsky, for the appellant

Evan Weber, for the respondent

Heard and released orally: May 14, 2018

On appeal from the acquittal entered on July 18, 2016 by
    Justice Micheline A. Rawlins of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

This was a strong circumstantial case for the Crown. The trial judge
    concluded her reasons by stating:

I cannot find, absent forensic evidence connecting the accused
    to the illicit items in the safe, that the accused had the requisite knowledge
    of the presence of drugs. He will therefore be found not guilty.

[2]

This was a case of constructive possession. The trial judge seems not to
    have appreciated that in such a case there can be a conviction based on
    circumstantial evidence, and forensic evidence in such a case is not required.
    This is an error of law and in the circumstances, there must be a new trial.

[3]

The appeal is allowed, the acquittal is set aside and a new trial is ordered.

J. MacFarland J.A.

David Watt J.A.

David M. Paciocco J.A.


